Citation Nr: 0126447	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a liver disorder 
(including hepatitis C) claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service in the Army from August 1969 
until November 1971, including one year in Vietnam.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) that denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and liver disease secondary to exposure to Agent 
Orange.  The appellant originally appealed the February 1998 
rating decision issued by the Regional Office (RO) in 
Portland, Oregon.  However, the appellant subsequently 
relocated to Florida and this case was certified to the Board 
by the RO in St. Petersburg, Florida.

The Board notes that the RO, in November 2000, deferred the 
issue regarding entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C.  The 
appellant continues to pursue this claim.  

The Board also notes that the RO issued rating decisions 
denying the appellant's claims of entitlement to specially 
adapted housing and to aid and attendance benefits in March 
2001, and November 2000, respectively; the case was 
transferred to the Board in September 2001.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal on either of these 
issues, the Board has not included them in its consideration 
of the claims on appeal.

Lastly, the Board notes that the appellant, in a written 
statement dated in September 1999, notified the RO that he 
was unable to attend the Travel Board hearing scheduled for 
later that month and asked that the Board decide his case on 
the evidence of record.  See 38 C.F.R. § 20.704(e).  As there 
now is no outstanding hearing request by the appellant, the 
case is ready for appellate review.

The issue of entitlement to service connection for a liver 
disorder (including hepatitis C) claimed as secondary to 
Agent Orange exposure is addressed in the REMAND section that 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  It is probable that appellant's bilateral hearing loss 
and his tinnitus had their onset during combat while he was 
in active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
bilateral hearing loss and tinnitus were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 1155 (West 1991 Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the service connection for bilateral hearing loss 
and tinnitus is warranted.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A chronic disease listed in 38 C.F.R. § 3.309(a) will be 
considered to have been incurred in service if it is manifest 
to a degree of 10 percent or more one year following the date 
of separation from service even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

The appellant contends that that he was exposed to extreme 
noise while serving in combat in the Army with an artillery 
unit in Vietnam.  The appellant further contends that he 
suffered from hearing loss and tinnitus as the result of this 
exposure to military weapon and artillery fire. 

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley, at 
157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The appellant's service medical records are negative for 
complaints, treatment or diagnoses regarding tinnitus or 
hearing loss.  The examination conducted prior to his entry 
into service dated in May 1969 shows that his hearing was 
within normal limits.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
5
0
LEFT
15
5
-5
0
5

The appellant subsequently underwent additional testing in 
connection with his September 1971 Medical Board examination.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
x
0
LEFT
15
0
0
x
0

While the appellant was on the Temporary Disability Retired 
List (TDRL), he underwent a medical evaluation.  The military 
doctor who wrote the November 1976 report stated that the 
appellant had "a previous diagnosis of mild high frequency 
sensori-neural hearing loss and has been given an H2 profile 
for this problem."  It is unknown exactly when this was 
diagnosed as the evidence of record does not contain the 
document granting the H2 profile noted by the military 
physician in November 1976.

Post-service the appellant was afforded a VA assessment of 
his claimed hearing loss.  The puretone threshold results 
from the appellant's October 1997 VA audiometric examination, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
55
LEFT
15
15
25
50
70

Speech audiometry testing revealed speech recognition ability 
of 94 percent in the right ear and 94 percent in the left 
ear.

The October 1997 VA examination report indicated that the 
appellant was exposed to a substantial amount of outgoing 
artillery fire.  The appellant reported a gradual hearing 
loss with bilateral tinnitus during this time.  He also 
reported that a hearing examination was conducted following 
discharge that showed substantial hearing loss that had not 
worsened since that time.  The examiner's diagnostic 
impression included bilateral service-connected noise-induced 
hearing loss in a patient with substantial binaural noise-
induced service related hearing loss who wears bilateral air 
conduction hearing aids and has severe bilateral tinnitus.  
This audiometric evidence is not contradicted by any other 
medical evidence in the claims folder.

Lack of evidence that the appellant experienced hearing loss 
during service is not dispositive of his claim.  To establish 
service connection, the appellant is not obliged to show that 
the hearing loss was present during active military service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993), Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  The appellant may 
establish the required nexus between his current condition 
and his term of military service if he can show that his 
disability "result[ed] from personal injury suffered...in 
the line of duty." 38 U.S.C.A. § 1110.  Cf. 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after separation when all the evidence establishes 
that the disease was incurred in service).  If evidence 
should sufficiently demonstrate a medical relationship 
between the appellant's in-service exposure to loud noise and 
his current disability, it would follow that the appellant 
incurred an injury in service and the requirements of section 
1110 would be satisfied.  Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).  

Furthermore, the provisions of 38 U.S.C.A. § 3.304 provide, 
in pertinent part, that, in the case of any veteran who 
engaged in combat with the enemy in active service, the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  The positive 
evidence thus includes the fact that the appellant has been 
service-connected for PTSD based on his duties as a cannoneer 
and his military decorations during his tour of overseas 
active duty in Vietnam indicating that he was in combat 
situations.  He was awarded the Air Medal for participation 
in 25 aerial missions over hostile territory and he was 
awarded the Bronze Star Medal for meritorious achievement in 
ground operations against hostile forces while serving in 
Battery B, 1st Battalion (Airmobile) 77th Artillery.  There is 
no evidence of record that the appellant was exposed to 
significant acoustic trauma post-service.  

These facts and the doctrine of reasonable doubt, coupled 
with the demonstration of a hearing disability and tinnitus 
in both ears in October 1997, provide a proper basis for 
granting service connection for bilateral hearing loss and 
tinnitus.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, and in light of 
the grants of service connection contained herein, the Board 
finds that there has been substantial compliance with the 
notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.


REMAND

The appellant's service personnel records, which are on file, 
show that he served in Vietnam from January 1970 to January 
1971.  For veterans who served in Vietnam between January 9, 
1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a 
presumption of service connection for certain listed diseases 
that become manifest to a compensable degree during a 
claimant's lifetime or within the time limits established in 
law for specific diseases.  

Mere service, however, in Vietnam does not trigger the 
application of the presumptive regulations pertaining to 
herbicide exposure.  Rather, a veteran is only presumed to 
have been exposed to herbicides if, and only if, he develops 
one of the enumerated presumptive disorders within the 
statutory presumptive period. 38 C.F.R. § 3.307(a)(6)(ii).  

When a veteran does not have a disease for which service 
connection on a presumptive basis is available, his exposure 
to Agent Orange in Vietnam is not presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  See also McCartt v. West, 12 Vet. App. 
164, 168-69 (1999).  However, a veteran may still establish 
entitlement to service connection for his claimed 
disabilities due to exposure to Agent Orange on a direct 
incurrence basis under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A September 1994 rating action denied service connection for 
liver problems secondary to Agent Orange exposure.  The 
appellant was notified the next month.  He did not appeal 
this decision.

In October 1996, and again in June 1997, the appellant 
attempted to reopen his claim for service connection for a 
liver disorder (hepatitis C and porphyria) secondary to Agent 
Orange exposure.  A February 1998 rating decision denied 
service connection for a liver disorder (including hepatitis 
C) secondary to Agent Orange exposure on a de novo basis.

The Board notes that the regulations pertaining to Agent 
Orange have been expanded to include all herbicides used in 
Vietnam, and provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  The regulation changes in 
1996 and Agent Orange Act of 1999 and the promulgation of 
regulations pursuant to the Act constitute substantive 
changes in the law which created a new cause of action for 
the appellant.  

The Court has held that when a provision of law or regulation 
creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulations.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  Thus, the 
reopening requirements of 38 U.S.C.A. § 5108 do not apply as 
to this issue, and the appellant's claim of entitlement to 
service connection for a liver disorder, claimed as a 
residual of exposure to Agent Orange in service, was properly 
considered on a de novo basis by the RO.

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the RO adjudicated the appellant's service 
connection claim on a presumptive basis, it does not appear 
that it considered it on a direct basis.  In particular, the 
RO has not taken steps to determine if the appellant was 
exposed to Agent Orange in Vietnam.  The RO should do so.

A review of the evidence of record indicates that the 
appellant has applied for Social Security (SSA) disability 
benefits.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should obtain the 
appellant's SSA medical records, if any, and associate them 
with the claims file.

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).  This remand will also give the 
RO an opportunity to develop this claim pursuant to those 
regulations.

The Board notes that the evidence of record contains a 
September 1998 written statement from a private health care 
provider who treated the appellant.  This doctor stated that 
it appears that the appellant "has been suffering from a 
degenerative liver disease very possibly due to Agent 
Orange."  While the RO stated in its February 1998 rating 
decision that "the available scientific and medical evidence 
does not support the conclusion that the condition at issue 
is associated with herbicide exposure", it is unknown to 
what evidence the RO is referring, as there is no competent 
medical opinion of record on the question of an etiologic 
relationship between the appellant's possible exposure to 
Agent Orange and any currently manifested liver disorder.  
Therefor the appellant should be afforded a VA examination 
for disorders secondary to herbicides, including Agent 
Orange.

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board asks the RO to attempt to develop 
the record further, as explained below.  Regardless of 
whether additional records are obtained, the appellant should 
be afforded VA examinations to determine if any of the liver 
disorders reported in the claims file are linked to active 
duty in any way.

Based on the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should make a determination as 
to whether or not the appellant was 
exposed to Agent Orange or other 
herbicides during his service in Vietnam.  
The RO should perform any additional 
development necessary to make that 
determination.  The appellant should 
provide assistance as needed.

2.  The RO should obtain the appellant's 
relevant medical treatment records from 
any private doctor or hospital identified 
by the appellant, to the extent they are 
not already of record.  The appellant 
should provide assistance as needed to 
obtain these records which should be 
associated with the claims file.

3.  With assistance from the appellant as 
needed, the RO should obtain all 
pertinent VA treatment records not 
currently in evidence and associate them 
with the claims file.

4.  The RO should obtain from the Social 
Security Administration a copy of any 
Administrative Law Judge Decision 
(including the List of Exhibits) and 
copies of the medical records associated 
with any claim for benefits, any original 
award of benefits and any continuing 
award of benefits.  All of these records 
are to be associated with the claims 
file.

5.  After the above development has been 
accomplished, the RO should schedule a VA 
examination by the appropriate 
specialist(s) in order to obtain a 
medical nexus opinion regarding the 
appellant's claimed liver conditions 
pertinent to his service connection 
claim.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and implemented by 
the regulations that are set forth at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)), are fully complied 
with and satisfied.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

